Title: To James Madison from Rufus King, 14 July 1801
From: King, Rufus
To: Madison, James


No. 26.
Dear Sir,
London July 14. 1801
On the Evening of the Eleventh a Cutter arrived from Petersburgh, with a Copy of the Convention concluded on the 17th. ulto. between Lord St. Helens and Count Panin, by which the misunderstanding between England and Russia is amicably adjusted. The northern Confederacy, as you will recollect, aimed at the establishment of two Principles of Maritime Law: one that free Ships make free Goods; the other that Convoys exempt Neutral Ships from Search. The first is entirely given up by its being agreed that Enemy Goods and contraband of war, on board of Neutral Ships, shall be liable to capture: the second is likewise abandoned so far as regards the visit and search of neutral Ships under Convoy by the public or national Ships of the Belligerent; but established against all private armed Ships. Several regulations are provided in the Convention concerning the manner of visiting, searching and detaining for adjudication neutral Ships under Convoy, and the Parties engage to negotiate farther, for the purpose of establishing more precise rules upon this particular Subject. The articles of Contraband are well defined; and the Stipulations respecting the Right of Neutrals to trade to the Ports of Belligerents are liberal if their plain meaning be suffered to prevail. Two separate articles were executed at the same time with the Convention: by the first it is agreed that the Treaty of Commerce between the two Countries shall be reinstated in all its parts; by the second that Denmark and Sweden be invited to accede to the Convention, that the Armistice be prolonged three months from the date of the Convention, and that Great Britain will restore whatever she had taken from Denmark and Sweden; orders for which purpose to be dispatched immediately after these Powers shall have acceded to the Convention. A declaration on the part of the Emperor was likewise delivered to Lord st. Helens, by which the Emperor confirms the Revocation of the Embargo and Sequestration of British Ships and property, and moreover engages to make just and full Compensation for all Losses which may have been sustained in consequence thereof.
Duroc, aid de Camp of the Chief Consul, and Envoy to Petersburgh, and who arrived there a day or two before Lord St. Helens, tendered the formal accession of France to the northern Confederation, which had not before been offered, and which was now declined, with an intimation that Russia herself was about to withdraw from it. Count Panin proposed to invite Prussia as well as Denmark and Sweden to accede to the Convention, but this was peremptorily refused by Lord St Helens.
Lord Hawkesbury having obligingly shewn me the Convention, you may depend upon the authenticity of the foregoing Abstract of it. The issue of the negotiation is satisfactory to England, and the return of the Baltic Fleet, which takes place immediately, will be a circumstance of importance at the present moment, when notwithstanding all that is said of the negotiation between France and England, great and extensive Preparations are making to invade the British Islands.
Lord St. Helens is rewarded with a British Peerage: he was before an Irish Peer. With perfect Respect and Esteem, I have the honour to be, Dear sir, Your ob: & faithful st.
(Signed).   Rufus King
  

   
   RC (DNA: RG 59, DD, Great Britain, vol. 9). Marked duplicate; in a clerk’s hand; docketed by Wagner as received in September.



   
   Denmark agreed to the convention 23 Oct. and Sweden on 30 Mar. 1802 (W. Alison Phillips and Arthur H. Reede, Neutrality: Its History, Economics, and Law [4 vols.; New York, 1936], 2:108).


